Citation Nr: 0020545	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision in 
which the RO denied service connection for hepatitis C.  The 
veteran appealed and was afforded a hearing at the RO in 
October 1999.  His claim was denied by the hearing officer as 
reflected in a January 2000 supplemental statement of the 
case (SSOC).


FINDING OF FACT

No competent medical evidence has been presented to show that 
hepatitis C is attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for hepatitis C.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).  If a disability is not shown to be 
chronic during service, service connection may nevertheless 
be granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
hepatitis C.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  If the veteran has not presented a well-
grounded claim, the claim must fail and there is no further 
duty to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Furthermore, the evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The appellant contends that he currently has hepatitis C and 
that it is related to his military service, namely as a 
result of intravenous drug use that started while he was in 
the military.

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for 
hepatitis C is not well grounded.  The veteran's service 
medical records are negative for treatment, complaints or 
diagnosis of hepatitis.  There is no record that the veteran 
was ever admitted to any detoxification program for 
intravenous drug abuse.

Post-service treatment records reveal that the veteran was 
first diagnosed as having hepatitis C in May 1998.  At that 
time, the veteran reported a history of intravenous drug use 
in service.

The veteran had indicated treatment for hepatitis from 1983 
to 1985 with a private physician.  The RO requested the 
veteran's treatment records from that doctor with negative 
results.  A response from the doctors office indicated that, 
as they had already advised the veteran, they no longer had 
any of his records as he had not been a regular patient for 
more than seven years.

In a December 1998 request to the National Personnel Records 
Center (NPRC), the RO requested copies of all clinical 
records of treatment for detoxification of the veteran from 
September 1, 1974, through December 31, 1974, at Wiesbaden 
Army Hospital in Germany.  In a June 1999 response from NPRC, 
it was indicated that no such records of treatment had been 
found.

On VA general medical examination in December 1998, conducted 
in conjunction with a separate claim for a total disability 
rating for pension purposes, the veteran again attributed his 
hepatitis C as being the result of intravenous drug use.  He 
admitted sharing needles and noted a diagnosis of hepatitis 
since February 1998.  The diagnostic impression was hepatitis 
C secondary to intravenous drug use.

At his June 1999 RO hearing, the veteran testified that he 
was exposed to hepatitis C in service as a result of 
intravenous drug use during late 1974 and early 1975.  The 
veteran indicated that he did not use any drugs prior to 
being in the military.  Initially, the veteran testified that 
he was first diagnosed with hepatitis C in May 1998.  He 
later said that he spent a month and a half in a 
detoxification unit in Germany where he was diagnosed with 
hepatitis.  The veteran's father indicated that he was 
present to verify what the veteran was saying about having 
hepatitis.  He had delayed filing a claim because he thought 
it had gone away.

In sum, the service medical records are negative for evidence 
of hepatitis having been diagnosed in service or within one 
year of his separation from service.  More importantly, 
however, there is no medical nexus evidence of record that 
links the veteran's currently diagnosed hepatitis to any 
incident of military service or to continued symptoms since 
service.  Specifically, there is no medical evidence 
attributing the veteran's hepatitis to the incidents he 
described as having occurred in service.  Because no medical 
nexus evidence has been presented regarding this claim, the 
claim is not well-grounded.

To the extent that the veteran attributes his hepatitis to 
drug use in service, the Board notes that, for all claims 
filed after October 31, 1990, disease or injury will not be 
deemed to have been incurred in the line of duty if it is the 
result of the abuse of alcohol or drugs.  38 U.S.C.A. § 105 
(West 1991); 38 C.F.R. § 3.1 (m) (1999).

As the veteran has failed to meet his initial burden of 
submitting evidence of a well grounded claim of entitlement 
to service connection for hepatitis C, VA is under no duty to 
assist him in developing the facts pertinent to that claim.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 1468 and 
Morton v. West, 12 Vet. App. 477 (1999).  Against this 
background, and in the absence of medical evidence that links 
the current hepatitis to any incident of service, the claim 
of service connection for hepatitis must be denied.


ORDER

As a well-grounded claim has not been submitted, service 
connection for hepatitis C is denied.


		
	K. OSBORNE
	Member, Board of Veterans' Appeals


 

